CORRECTED NOTICE OF ALLOWANCE
Please note the added specification in the examiner’s amendment below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 10/21/2021.
Applicant’s amendments to the drawings, specification, and claims are sufficient to overcome the objections set forth in the previous office action except for Par. 7. 
Applicant’s amendments to the claims are sufficient to overcome the 35 USC 112(a)/first paragraph and 112(b)/second paragraph rejections set forth in the previous office action.


Terminal Disclaimer
The terminal disclaimer filed on 10/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending application no. 15/262705 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 10/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 8,900,228 and 10,517,667 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Carl Evens on October 27, 2021 & November 12, 2021.
The application has been amended as follows: 
1) Replace the first paragraph (Pg. 1, Par. 1) of the specification as follows: This application is a divisional of Application Serial Number 14/850,212, filed September 10, 2015, now U.S. Patent No. 10,709,492 which claims the benefit of Provisional Application Serial Number 62/063,456 filed October 14, 2014, which is herein incorporated by reference. 
2) Replace the claims as follows:
1.-8. (Cancelled)

9.  (Currently Amended) A method, comprising the steps of: 

a conductive wire lead to connecting the microelectrode to receiving circuitry, and  
an electrical shield surrounding the conductive wire lead, the electrical shield being electrically connected directly to an ablation electrode conductive wire lead via a wire and configured to equalize potentials between the ablation electrode and the microelectrode to minimize capacitance leakage current flow; 
contacting the ablation electrode with a target tissue in the heart; and while receiving signals from the microelectrode in the receiving circuitry energizing the ablation electrode to ablate the target tissue.  

10. (Currently Amended) The method according to claim 9, further comprising the steps of: connecting a power generator to the ablation electrode and the electrical shield in a generator circuit; and connecting a back patch electrode to the subject and to the generator circuit.  

11. (Currently Amended) The method according to claim 9, wherein the electrical shield comprises: 
a coaxial layer; and 
a dielectric layer disposed between the coaxial layer and the conductive wire lead.  

12. (Currently Amended) The method according to claim 11, wherein the electrical shield further comprises an insulating jacket that overlies the coaxial layer.  

13. (Currently Amended) The method according to claim 9, wherein the external surface of the ablation electrode has a curvature, and the microelectrode is contoured, located and oriented to conform to the curvature.  



15. (Currently Amended) The method according to claim 9, wherein the ablation electrode has a distal annular portion, wherein the cavity comprises a plurality of cavities formed in the distal annular portion and wherein the microelectrode comprises a plurality of microelectrodes disposed therein.  

16. (Currently Amended) The method according to claim 9, wherein the microelectrode is linked to a thermocouple, wherein the thermocouple provides a signal representative of a temperature of the microelectrode.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As for claim 9, the prior art of record, taken alone or in combination, fails to disclose or render obvious “A method, comprising the steps of: inserting a flexible catheter into a heart of a living subject, the catheter having a distal segment, an ablation electrode disposed at the distal segment, the ablation electrode having an external surface, a cavity formed in the external surface, a microelectrode configured to fit into the cavity a conductive wire lead to connecting the microelectrode to receiving circuitry, and an electrical shield surrounding the conductive wire lead, the electrical shield being electrically connected directly to an ablation electrode conductive wire lead via a wire and configured to equalize potentials between the ablation electrode and the microelectrode to minimize capacitance leakage current flow; contacting the ablation electrode with a target tissue in the heart; and while receiving signals from the microelectrode in the receiving circuitry energizing the ablation electrode to ablate the target tissue.”
Koblish (2008/0243214, previously cited) and Hagg et al. (2011/0202051, previously cited). Koblish teach the structural elements of the catheter, ablation electrode, microelectrode, and conductive wire lead, but fail to teach an electrical shield. Hagg et al. teach an electrical shield configured to equalize potentials between two electrodes, but fail to specifically teach the shield surrounding the conductive wire lead of the first electrode “directly connected” to the lead wire of the second electrode as required by amended claim 9 and show in Applicant’s Fig. 5 of the original filed disclosure (via junction 93). 
Claims 9-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794